20-35386-cgm           Doc 8      Filed 04/14/20 Entered 04/14/20 12:29:59             Main Document
                                                Pg 1 of 7

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:                                                             Case No. 20-35386
         BRAHMS ELIAQUIN PLACENCIA                                 Chapter 7


                                              Debtor.
---------------------------------------------------------------X

                 NOTICE OF MOTION FOR AN ORDER PURSUANT TO
         11 U.S.C. § 362(d) GRANTING RELIEF FROM THE AUTOMATIC STAY

                 PLEASE TAKE NOTICE that a hearing will be held to consider the motion filed
by U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, by Caliber Home Loans,
Inc., servicing agent/attorney in fact ("Movant"), by its attorney Kevin T. MacTiernan, for an order
pursuant to Rule 9014 of the Federal Rules of Bankruptcy Procedure ("FRBP") (i) granting relief
from the automatic stay, imposed by 11 U.S.C. § 362(a), pursuant to FRBP 4001, 11 U.S.C. §§
105(a), and 362(d)(2) permitting Movant leave to take any and all action under applicable state law
to exercise its remedies against the property located at 83 Rolling Meadows Road, Middletown, NY
10940 (the "Property"); (ii) granting $350.00 in reasonable attorney's fees and $181.00 for the filing
fee necessary to bring the Motion; and (iii) for such other further and different relief as may seem
just, proper and equitable. The hearing will be held before this Court as set forth below:

              U.S. Bankruptcy Judge:               Honorable Cecelia G. Morris

                     U.S. Courthouse:              U.S. Bankruptcy Court
                                                   355 Main Street
                                                   Poughkeepsie, NY 12601

               Return Date and Time:               May 19, 2020 at 11:00 am

Dated: April 14, 2020                              Cohn & Roth, LLC
       Mineola, New York
                                                   By:    /s/ Kevin T. MacTiernan
                                                          Kevin T. MacTiernan
                                                   Attorneys for Movant
                                                   100 E. Old Country Road
                                                   Mineola, New York 11501
                                                   (516) 747-3030
20-35386-cgm           Doc 8      Filed 04/14/20 Entered 04/14/20 12:29:59             Main Document
                                                Pg 2 of 7

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:                                                             Case No. 20-35386
         BRAHMS ELIAQUIN PLACENCIA                                 Chapter 7


                                              Debtor.
---------------------------------------------------------------X


                       MEMORANDUM OF LAW IN SUPPORT OF
                   MOTION FOR RELIEF FROM THE AUTOMATIC STAY

        This memorandum is submitted in support of the motion by U.S. Bank Trust, N.A., as

Trustee for LSF10 Master Participation Trust, by Caliber Home Loans, Inc., servicing agent/attorney

in fact ("Movant") for an Order granting Movant relief from the automatic stay (the "Automatic

Stay") in place pursuant to § 362(a) of title 11 of the United States Code (the "Bankruptcy Code").

As set forth below it is Movant’s position that sufficient cause exists warranting relief from the

Automatic Stay by virtue of the Debtor's lack of equity in the Property, the Debtor's failure make

regularly monthly mortgage payments, and the Debtor's failure to provide adequate protection for

Movant's secured interest in the Property.

                                         STATEMENT OF FACTS

        Movant is the present owner and holder of a Mortgage against the property located at 83

Rolling Meadows Road, Middletown, NY 10940 (the "Property"). The mortgage was duly recorded

in the Office of Clerk of the County of Orange thereby perfecting Movant’s secured interest. Brahms

Eliaquin Placencia (hereinafter, the "Debtor") filed this Chapter 7 petition on March 18, 2020.
20-35386-cgm        Doc 8     Filed 04/14/20 Entered 04/14/20 12:29:59              Main Document
                                            Pg 3 of 7

                                            ARGUMENT

                THE DEBTOR’S ESTATE LACKS EQUITY IN THE PROPERTY

        Section 362(d)(2) of the Bankruptcy Code provides that the Automatic Stay may be vacated

when the debtor's estate lacks equity in the property and where the property is not necessary to an

effective reorganization. See also: In re Robinson, 2019 WL 178831 (Bankr. S.D.N.Y. 2019)

Annexed to the moving papers is the Relief from Stay ― Real Estate and Cooperative Apartments

form, as required by General Order 347 of this Court, and a copy of a schedule from the Debtor's

Bankruptcy Petition demonstrating that the Debtor lack equity in the Property and that the

liquidation of the Property would not produce any potential value to for the Debtor's bankruptcy

estate. Additionally, the Property is not necessary for an effective reorganization as this is a chapter

7 liquidation. Thus, Movant is entitled to relief pursuant to § 362(d)(2) of the Bankruptcy Code.

                                           CONCLUSION

        For the reason stated above and in the supporting affirmation of Kevin T. MacTiernan, it is

respectfully requested that an order be issued vacating the Automatic Stay, together with such

additional and/or alternative relief that may seem just and proper to the Court.

Dated: April 14, 2020                                   Cohn & Roth, LLC
       Mineola, New York
                                                        By:    /s/ Kevin T. MacTiernan
                                                               Kevin T. MacTiernan
                                                        Attorneys for Movant
                                                        100 E. Old Country Road
                                                        Mineola, New York 11501
                                                        (516) 747-3030
20-35386-cgm           Doc 8      Filed 04/14/20 Entered 04/14/20 12:29:59             Main Document
                                                Pg 4 of 7



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
In re:                                                             Case No. 20-35386
         BRAHMS ELIAQUIN PLACENCIA                                 Chapter 7


                                              Debtor.
---------------------------------------------------------------X

                             AFFIRMATION IN SUPPORT OF
                       MOTION FOR RELIEF FROM AUTOMATIC STAY


                 Kevin T. MacTiernan, an attorney admitted to practice before the Southern District

of New York Bankruptcy Court (the "Court"), hereby affirms under penalty of perjury that:

                 1.       I am an associate of the firm of Cohn & Roth, LLC, the attorneys for U.S.

Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust, by Caliber Home Loans, Inc.,

servicing agent/attorney in fact ("Movant"). I am familiar with the facts set forth herein based upon

information and documentation supplied to me by Movant. I make this affirmation in support of the

motion of Movant for an Order: (i) modifying and terminating the Automatic Stay, in place pursuant

to § 362(a) of the Title 11 of the United States Code (the "Bankruptcy Code"), to permit Movant

to exercise all of its rights and remedies with respect to certain collateral known as 83 Rolling

Meadows Road, Middletown, NY 10940 (the "Property") by virtue of Rules 4001 and 9014 of the

Federal Rule of Bankruptcy Procedure ("FRBP") and § 362(d)(2) of the Bankruptcy Code; (ii)

granting $350.00 in reasonable attorney's fees and $181.00 for the filing fee necessary to bring the

Motion; and (iii) granting Movant such other further and different relief as may seem just, proper

and equitable.

                 2.       The Court has jurisdiction pursuant to 28 U.S.C. § 1334. This is a core

proceeding pursuant to 28 U.S.C. § 157(b).
20-35386-cgm         Doc 8   Filed 04/14/20 Entered 04/14/20 12:29:59           Main Document
                                           Pg 5 of 7



               3.      Brahms Eliaquin Placencia aka Brahms Placencia (the "Debtor"), for the

purpose of securing to Bank of America, N.A. (hereinafter, the "Original Mortgagee") payment of

the principal sum of $232,750.00, with interest thereon, on or about March 4, 2008, for a valuable

consideration, executed and delivered to the Original Mortgagee a Note dated on that day

(hereinafter "Note"), whereby the Debtor undertook and promised to pay to the Original Mortgagee

the principal sum and interest thereon at the rate provided for therein. The Note is annexed hereto

as Exhibit "A".

               4.      As collateral security for the payment of indebtedness, the Debtor executed

and delivered to the Original Mortgagee a mortgage (hereinafter "Mortgage") dated March 4, 2008

and recorded in the Office of the County Clerk of Orange on March 12, 2008 in Book 12630, Page

1271. The Mortgage is annexed hereto as Exhibit "B".

               5.      The Note was endorsed in blank and delivered to Movant. See: Exhibit “A”.

               6.      The Mortgage was assigned to Movant through a series of assignments. The

assignments are collectively annexed hereto as Exhibit "C".

               7.      Movant is the present owner and holder of the Note and Mortgage on the

Property.

               8.      The Mortgage constitutes a lien upon the Property. The Property is not the

principal residence of the Debtor.

               9.      Movant, as holder of the Note and Mortgage, desires to commence or continue

its action to foreclose upon the Mortgage.

               10.     On March 18, 2020, the Debtor filed a voluntary petition for relief (the

"Petition") with the Court pursuant to Chapter 7 of the Bankruptcy Code. By reason of the Debtor
20-35386-cgm         Doc 8    Filed 04/14/20 Entered 04/14/20 12:29:59              Main Document
                                            Pg 6 of 7



having filed the Petition, Movant, the holder of the Note and Mortgage, is presently stayed from

proceeding with any action under applicable state law to exercise its remedies against the Property.

               11.     Annexed hereto as Exhibit "D" is the Relief from Stay ― Real Estate and

Cooperative Apartments (the "Bankruptcy Worksheet"), as required by General Order 347 of this

Court.

               12.     Movant should be granted relief from the Automatic Stay because the Debtor

has no equity in the Property and the Property is not necessary to an effective reorganization, 11

U.S.C. §362(d)(2).

                             LACK OF EQUITY FOR THE ESTATE

               13.     Pursuant to § 362(d)(2) of the Bankruptcy Code, on request of a party-in-

interest and after notice and hearing, the court shall grant relief from the Automatic Stay if "(A) the

debtor does not have equity in such property; and (B) such property is not necessary to an effective

reorganization." See 11 U.S.C. § 362(d)(2)(A)-(B).

               14.     As of March 20, 2020, the Debtor's outstanding balance on the debt owed to

Movant is $342,291.17 See Exhibit "D".

               15.     Annexed hereto as Exhibit "E" is a copy of a schedule from the Debtor's

Bankruptcy Petition demonstrating that the Property's market value is $75,000.00. Given this value,

the Debtor has no equity in the Property.

               16.     Movant submits that the Property is not necessary for an effective

reorganization as the instant case is a chapter 7 liquidation.

               17.     Thus, the Court should grant relief from the Automatic Stay because the

Debtor has no equity in the Property and the Property is not necessary for an effective reorganization.
20-35386-cgm          Doc 8   Filed 04/14/20 Entered 04/14/20 12:29:59                Main Document
                                            Pg 7 of 7



                                           CONCLUSION

                18.     As a result of the Debtor's default, Movant has been required to protect its

security interest by the filing of this Motion and is therefore entitled to the attorneys fees and costs

of this Motion. Moreover, the mortgage held by Movant provides that the Debtor shall pay to it, all

sums expended by it due to the default, including reasonable attorney's fees. Movant has expended

the following sums in relation to the Motion: $350.00 in reasonable attorneys fees and a $181.00

filing fee.

                19.     It is evident from all of the above that the Movant is entitled to relief from the

Automatic Stay. Accordingly, Movant requests that the Proposed Order, annexed hereto as Exhibit

"F", be signed as submitted and entered on the docket. The Proposed Order was served on all

interested parties.

                WHEREFORE, it is respectfully requested that an Order be issued vacating the

Automatic Stay by virtue of 11 U.S.C. § 362(d)(2) as to Movant; granting Movant, its agents, assigns

or successors in interest leave to take any and all action under applicable state law to exercise its

remedies against the Property; granting attorney fees and costs; and for such other further and

different relief as may seem just, proper and equitable.

Dated: April 14, 2020                                   Cohn & Roth, LLC
       Mineola, New York
                                                        By:    /s/ Kevin T. MacTiernan
                                                               Kevin T. MacTiernan
                                                        Attorneys for Movant
                                                        100 E. Old Country Road
                                                        Mineola, New York 11501
                                                        (516) 747-3030
